           Case 1:21-cr-00078-LY Document 138 Filed 07/20/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

UNITED STATES OF AMERICA                       §
            Plaintiff                          §
                                               §
v.                                             §                  1:21-cr-00078-LY-4
                                               §
(4) LLOYD SMITH                                §
            Defendant                          §


             Order On Petition for Action on Conditions of Pretrial Release

     This matter came before the Court on July 20, 2021, for a hearing on the Pretrial Services

Office’s Petition for Action on Conditions of Pretrial Release, dated June 23, 2021 (the

“Petition”) (Dkt. 130). The revocation proceeding was held in accordance with the Federal Rules

of Criminal Procedure and 18 U.S.C. § 3148.

     Defendant Lloyd Smith was ordered released on conditions on April 30, 2021. The Petition

alleges in part that Defendant submitted urine specimens that tested positive for cocaine on

May 20 and May 25, 2021, in violation of his Condition of Release 7(m), providing that

Defendant must not use or unlawfully possess a narcotic drug or other controlled substances

defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner. At the

revocation hearing, Pretrial Services Officer Linda Cano testified that Defendant also submitted

urine specimens that tested positive for cocaine on June 14, June 21, and June 30, 2021. She

further testified that Defendant was required to submit to a random drug screen in accordance

with COMPLY five times while on release, and each time, it tested positive for cocaine.

     The Court has considered the Pretrial Services Report, the Petition, and the evidence and

arguments of counsel for Defendant and for the government at the revocation hearing. Pursuant

to 18 U.S.C. § 3148(b)(1)(B), the Court finds that there is clear and convincing evidence that


                                               1
          Case 1:21-cr-00078-LY Document 138 Filed 07/20/21 Page 2 of 2




Defendant violated Condition of Release 7(m) that he must not use or unlawfully possess a

narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a

licensed medical practitioner. Dkt. 112 at 2.

   The Court further finds, pursuant to 18 U.S.C. § 3148(b)(2)(B), that Defendant is unlikely to

abide by any condition or combination of conditions of release. This finding is based on the fact

that Defendant apparently did not cease using cocaine for any period of time during the

approximately eleven weeks that he was on release, despite his referral to co-occurring treatment

for substance abuse.

   It is therefore ORDERED that Defendant’s previous release on conditions is REVOKED

and he is HEREBY DETAINED pending further proceedings in this case.

                                Directions Regarding Detention

   Defendant is remanded to the custody of the Attorney General or his designated

representative and confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The defendant

must be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the Government, the person

in charge of the corrections facility shall deliver Defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

   SIGNED July 20, 2021.


                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
